WHEELER, District Judge.
The act of 1894 provides for a duty on: “60. Products or preparations known as alkalies, alkaloids, distilled oils, essential oils, expressed oils, rendered oils, and *603all combinations of the foregoing;” and puts on the free list: “429. Camphor, crude.” The importation appears to be an essential oil. It comes with crude camphor from the tree, and is separated from the camphor crystals by drainage. It is expressed from them by gravitation, and is in some sense an expressed oil. It has been classified under paragraph 60, as an oil, against a protest that it belongs under 429, as camphor, crude. Camphor, crude, implies what may become camphor, refined. This oil, although it may be called “camphor oil” because of its origin, contains no camphor, and can never become camphor. It is not in fact, nor is it called, camphor, crude. Decision of general appraisers affirmed.